Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.444 Page 1 of 33




                    FINANCIAL INDUSTRY REGULATORY AUTHORITY
                           OFFICE OF HEARING OFFICERS


 Department of Enforcement,

                         Complainant,
                                                       Disciplinary Proceeding
 v.                                                    No. 2019061232601

 Alpine Securities Corporation
 (CRD No. 14952),

                         Respondent.


                                 FIRST AMENDED COMPLAINT

         The Department of Enforcement alleges:

                                             SUMMARY

         1.      By late August 2018, Alpine Securities Corporation (“Alpine” or the “Firm”), in

  the face of significant and mounting financial difficulties, implemented a series of exorbitant and

  arbitrary fees. Among other unreasonable fees, Alpine instituted a $5,000 monthly account fee—

  which represented an astounding increase of approximately 60,000% from the Firm’s prior $100

  annual account fee. Alpine then used the fees as a pretext to convert its retail customers’

  securities. Indeed, the fees caused customers to incur significant debits in their accounts, at

  which point Alpine told its customers that it would liquidate their securities or transfer them to

  proprietary accounts belonging to Alpine in order to satisfy the debits. In June 2019 alone,

  Alpine moved over $950,000 of customer securities to Alpine proprietary accounts in order to

  cover these debits.

         2.      Alpine’s conversion and misuse of customers’ securities did not stop there. In or

  around early 2019, Alpine unilaterally determined that customer securities it valued at $1,500 or

  less were “worthless” and entitled to be purchased by Alpine for one penny per position. Since


                                                   1
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.445 Page 2 of 33




  approximately March 2019, Alpine has purchased or moved to its proprietary accounts nearly

  $910,000 of purportedly “worthless” customer securities. In so doing, Alpine has converted

  millions of shares of securities from its customers for its own benefit.

         3.        To make matters even worse, Alpine only announced its decision to purchase

  customers’ “worthless” securities positions for a penny per position after the fact. For example,

  in a letter backdated May 31, 2019—but not mailed to customers until on or around June 11,

  2019—Alpine informed its retail customers that their “positions with a market value of $1,500

  or less have been deemed worthless” and were “removed via a worthless security sell

  transaction,” and that effective June 1, 2019, Alpine would “take action to close all remaining

  accounts.” In other words, Alpine’s customers learned after June 11, 2019 that the Firm—more

  than ten days earlier—had taken their securities without their knowledge, much less their

  authorization.

         4.        Subsequently, Alpine deemed securities remaining in certain customer accounts to

  be “abandoned,” and moved those securities into Alpine’s abandoned securities accounts. Those

  securities had not in fact been abandoned.

         5.        Not surprisingly, scores of concerned and confused Alpine customers attempted

  to contact Alpine to find out what had happened to their securities. Instead, they found out that

  Alpine had gone dark. Alpine closed its office. Many customers were unable to access their

  account information via Alpine’s web portal. Customers could only communicate with Alpine

  by emailing a generic email address, where replies were sporadic and largely unresponsive.

  Ultimately, customers had no way to verify their remaining securities positions, what securities

  Alpine had taken without their consent, and what, if any, cash proceeds remained in their

  accounts following Alpine’s unauthorized transactions and acts of conversion.




                                                   2
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.446 Page 3 of 33




         6.      Since early 2019, Alpine also has been looting the Firm. Specifically, Alpine

  effected six capital withdrawals, totaling approximately $2.8 million, without FINRA’s approval,

  in violation of FINRA Rules 4110(c) and 2010. Alpine effected these withdrawals in the guise

  of two types of sham “expense” payments to affiliates. First, in February 2019, Alpine amended

  its pre-existing loan agreement with its affiliate lender, Alpine Securities Holding Corporation

  (“Alpine Holding”), to dramatically increase its payments to Alpine Holding for its line of credit.

  During March 2019, Alpine began paying Alpine Holding a $400,000 “monthly fee,” and 120%

  interest on amounts borrowed, for the same line of credit for which it previously paid only

  $75,000 per month, a $500,000 annual fee, and 36% annual interest on amounts borrowed.

  Second, in April 2019, Alpine paid its affiliate landlord, SCAP 9, LLC (“SCAP”), over $600,000

  in response to SCAP’s purported request for payment of so-called “common area maintenance”

  (“CAMs”) charges, in addition to Alpine’s usual monthly rent of approximately $50,000 and

  monthly CAMs and insurance expenses of approximately $5,000.

         7.      Without immediate intervention, Alpine’s retail customers face the permanent

  loss of their funds and securities. The Department of Enforcement seeks expedited relief to halt

  Alpine’s ongoing unauthorized trading and conversion and misuse of customer assets, to prevent

  further customer losses, to avoid the dissipation of assets, and protect investors from other

  significant harm.

                              RESPONDENT AND JURISDICTION

         8.      Alpine has been a FINRA member firm since May 1984 and maintains its

  principal place of business in Salt Lake City, Utah. Alpine is a self-clearing broker-dealer that

  carries accounts for retail customers and provides clearing services for introducing broker-

  dealers. Alpine’s retail customer base primarily consists of those with over-the-counter (“OTC”)




                                                   3
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.447 Page 4 of 33




  stock holdings. Alpine has two registered branch offices and approximately 12 registered

  representatives.

          9.      In 2011, John Joseph Hurry acquired Alpine. Hurry also owns Scottsdale Capital

  Advisors Corp. (“Scottsdale”), a retail and institutional broker-dealer located in Scottsdale,

  Arizona. In July 2018, the National Adjudicatory Council (“NAC”) affirmed the Office of

  Hearing Officers’ decision barring Hurry in all capacities, following its finding that Hurry had

  intentionally created a foreign broker-dealer as a buffer between Scottsdale and its customers for

  the purpose of facilitating Scottsdale’s evasion of federal securities laws. Hurry appealed the

  NAC’s decision to the Securities and Exchange Commission (“SEC”), and in August 2018, the

  SEC issued a stay of his bar, so long as Hurry “remains uninvolved in the stock deposit review

  process” and otherwise refrains from managing the affairs of Alpine, Scottsdale, or any other

  SEC-registered broker-dealer.

          10.     FINRA possesses jurisdiction over Alpine because the Firm currently is a FINRA

  member.

                                                  FACTS

  I.      Alpine has experienced mounting financial difficulties since 2018, including the
          prospect of a multi-million-dollar SEC fine.

          11.     On or about June 5, 2017, the SEC filed a complaint against Alpine in the United

  States District Court for the Southern District of New York, alleging several thousands of

  failures to file suspicious activity reports.

          12.     On or about December 11, 2018, the court granted in part the SEC’s motion for

  summary judgment, concluding as a matter of law that Alpine had failed to file thousands of

  suspicious activity reports (“SARs”), and had filed thousands of other SARs with deficient

  information.



                                                    4
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.448 Page 5 of 33




         13.     The SEC filed a Motion for Remedies on or about May 3, 2019, requesting that

  the court impose a fine against Alpine exceeding $22 million.

         14.     Alpine maintains nowhere near that amount of capital. In fact, the Firm reported

  to FINRA that it maintained only $1,753,679 in excess net capital in its May 2019 Financial and

  Operational Combined Uniform Single (“FOCUS”) filing.

         15.     While litigating the SEC’s action, Alpine experienced financial difficulties. It

  posted net losses of approximately $44,700 in the second quarter of 2018, and approximately

  $71,200 in the third quarter of 2018.

         16.     Moreover, at all times relevant to the Complaint, Alpine has been subject to an

  excess net capital requirement of $1 million by the National Securities Clearing Corporation

  (“NSCC”), and Alpine was barely able to meet that requirement in the third quarter of 2018,

  when it reported excess net capital of only approximately $1.04 million.

         17.     Adding to the Firm’s financial difficulties, on or about July 11, 2019, the

  Depository Trust & Clearing Corporation (“DTCC”) notified Alpine that it would be imposing

  on the Firm a minimum clearing fund requirement of $2.3 million, effective July 12, 2019.

  DTCC imposed this restriction because Alpine had failed to comply with DTCC’s weekly net

  capital reporting requirements and to provide responses to DTCC’s information requests.

  II.    Alpine is depleting customer funds and securities through its assessment of newly-
         implemented, excessive fees.

         18.     As of January 2018, the Firm’s excess net capital was more than $1.4 million

  above the NSCC requirement. As of August 2018, the Firm’s excess net capital had fallen to

  less than $200,000 above the NSCC requirement. As of September 2018, the Firm’s excess net

  capital was only $43,267 above the NSCC requirement.




                                                   5
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.449 Page 6 of 33




         19.     On or about August 31, 2018, Alpine replaced its prior Schedule of Miscellaneous

  Account and Service Fees with a revised one. The revised Schedule of Miscellaneous Account

  and Service Fees increased many of Alpine’s existing fees, and introduced new fees.

         20.     Many of the fees on the revised fee schedule were excessive, unreasonable, and

  arbitrary. Among the fees contained in Alpine’s revised fee schedule were: (1) a new $5,000

  monthly account fee; (2) a “Market Making/Execution” fee of 2.5% per transaction; (3) an

  “Illiquidity and Volatility” fee; and (4) a $1,000 fee—which Alpine later increased to $1,500—

  for each certificate withdrawal from the Depository Trust Company (“DTC”).

         A.      Alpine has assessed a $5,000 monthly account fee to customers, increasing
                 their monthly account fees by approximately 60,000%.

         21.     Alpine’s $5,000 monthly account fee was assessed to customers simply for having

  an account at Alpine. Previously, Alpine charged customers a $100 account fee, to be assessed

  on an annual basis. With its introduction of the $5,000 monthly account fee, Alpine increased

  the fees assessed to each customer account from $100 per year to $60,000 per year—a 600-fold,

  or approximately 60,000%, increase in fees.

         22.     When Hurry discovered, during an Alpine shareholder call that took place on or

  about October 15, 2018, that Alpine had not billed customers for the $5,000 monthly account fee

  on the first day of that month, he directed Firm personnel to begin assessing the fee by the end of

  the month.

         23.     Subsequently, Alpine charged the $5,000 monthly account fee to approximately

  3,006 customer accounts in or around the end of October 2018. In so doing, the Firm assessed a

  total of approximately $15,030,000 to its retail customer accounts—for one month.




                                                   6
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.450 Page 7 of 33




         24.     Thereafter, in or around November 2018, Alpine charged the $5,000 monthly

  account fee to approximately 1,208 Scottsdale customer accounts, resulting in an additional

  $6,040,000.

         25.     The Firm subsequently waived or reversed the fee for certain customers who had

  complained or those whose accounts generated high commissions. As a result, as of on or about

  May 13, 2019, of the approximately $15,030,000 that the Firm assessed to Alpine customer

  accounts in or around October 2018, the Firm had reversed $11,585,000 of that amount. Of the

  remainder, Alpine debited $2,092,122 from retail customers’ accounts, and actually collected

  approximately $1,352,878.

         26.     The $5,000 monthly account fee has been listed on Alpine’s fee schedule since

  the Firm introduced it on or about August 31, 2018, and the fee remains on Alpine’s current

  Schedule of Miscellaneous Account and Service Fees.

         B.      In addition to other liquidation-associated fees and commissions, Alpine also
                 has charged market making and execution fees on customer transactions,
                 resulting in unfair prices and commissions.

         27.     On or about August 31, 2018, Alpine introduced a “Market Making/Execution”

  fee on its Schedule of Miscellaneous Account and Service Fees. The associated charge was

  listed as “2.5% of the best available price,” to be assessed on a per transaction basis.

         28.     Although the fee was disclosed as a single line item on the Firm’s fee schedule, it

  had two components. First, Alpine charged a “Market Making” component as a mark-down on

  principal and riskless principal transactions. Second, Alpine charged an “Execution” component

  as an additional commission on agency transactions. In practice, therefore, Alpine applied the

  “Market Making/Execution” fee on essentially all transactions.




                                                    7
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.451 Page 8 of 33




           29.      Beginning on or about November 21, 2018, the Firm started charging the “Market

  Making” component of this fee via mark-downs on transactions that were executed on a principal

  and riskless principal basis for Alpine’s retail accounts.

           30.      Alpine did not disclose the 2.5% Market Making fee on customer confirmations.

           31.      On numerous occasions, Alpine charged customers the 2.5% mark-down on

  trades where it also assessed commissions.

           32.      On or about March 1, 2019, Alpine also began charging the 2.5% “Execution” fee

  as an additional commission on trades it executed on an agency basis.

           33.      Alpine assessed the 2.5% Market Making/Execution fee in addition to its normal

  4.5% commission,1 1.5% Settlement Fee,2 and $95 Ticket Charge—resulting in customers

  paying commissions to Alpine of at least 8.5% per trade.

           34.      Alpine officers were unable to provide any meaningful justification for assessing

  the Execution fee to customers, particularly in light of the Firm’s already substantial fee

  structure. Instead, when asked about the reason for instituting the Execution fee on agency

  transactions, Alpine’s CEO Christopher Doubek testified that the purpose was “to collect fees.”

           35.      The “Market Making/Execution” fee remains on Alpine’s current Schedule of

  Miscellaneous Account and Service Fees.




  1
   Alpine’s commission charge carries a $150 minimum.
  2
   Alpine’s Settlement Fee applies to stocks under $5/share and is phrased on the August 31, 2018 schedule as a
  charge of “$.005/share Max 1.5%/Min 0.95%.” On or about August 31, 2018, however, Alpine also updated its fee
  schedule to adjust the ticket charge on equity trades to “$95 plus 1.5% of Principal.” Because Alpine was unable to
  add another line item on customer confirmations to cover the 1.5% principal fee associated with the ticket charge,
  due to its numerous other transaction related fees, the Firm ultimately adjusted its approach to just assess a flat 1.5%
  Settlement Fee instead.


                                                             8
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.452 Page 9 of 33




           C.       Alpine has charged customers an “Illiquidity and Volatility” fee, through
                    which the Firm has collected at least $1 million from customers.

           36.      The Schedule of Miscellaneous Account and Service Fees that Alpine introduced

  on or about August 31, 2018, also included an “Illiquidity and Volatility Fee,” which the

  Schedule described as a fee that Alpine would assess to customers for each transaction at “1%

  per day of the Illiquidity and Volatility charge assessed to Alpine by NSCC.”3

           37.      Because NSCC generally clears and settles trades on a T+2 basis, Alpine’s

  Illiquidity and Volatility fee amounts to at least an additional 2% (i.e., 1% per day, with two days

  minimum to clear) of the entire trade deposit requirement assessed to Alpine by NSCC.

           38.      Moreover, the Firm has assessed the Illiquidity and Volatility fee to customers at

  a minimum of $150 per transaction, even though it has never disclosed this $150 minimum

  amount on its Schedule of Miscellaneous Account and Service Fees.

           39.      Indeed, the Firm has charged customers at least the $150 minimum fee even for

  trades that were never executed. Specifically, if a customer received pre-approval to place a

  trade but never reached out to Alpine again to place the trade, or if the customer was unable to

  get execution, Alpine still charged the customer a minimum of $150.

           40.      The amounts that NSCC requires Alpine to deposit are fully refundable, so Alpine

  does not actually expend the amounts that it deposits with NSCC.

           41.      From on or about September 1, 2018 to March 31, 2019, Alpine assessed and

  collected from customers more than $1 million in Illiquidity and Volatility fees.

           42.      The Illiquidity and Volatility fee remains on Alpine’s current Schedule of

  Miscellaneous Account and Service Fees.


  3
    NSCC requires firms to maintain on deposit specific funds in connection with the volatility and mark-to-market
  risk presented by the transaction. Due to the nature of Alpine’s credit rating at NSCC, the Firm is required to make
  a deposit related to these factors and an illiquidity assessment, as well.


                                                            9
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.453 Page 10 of 33




             D.       Alpine cornered customers into re-certificating their shares, and applied a
                      100% or 200% markup to the DTC certificate withdrawal fee.

             43.      Since at least October 2016, Alpine had charged customers a $1,000 fee for DTC

  certificate withdrawals. That changed in early 2019, when Alpine increased the fee to $1,500.

             44.      At all times relevant to the Complaint, however, the fee that DTC assessed to

  Alpine to obtain a certificate was $500. After covering any pertinent transfer agent fees, Alpine

  then applied a markup of up to $500 or $1,000 to the DTC re-certification fee. This amounted to

  an upcharge of 100% or 200% of Alpine’s cost for a simple administrative request.

             45.      At the same time that Alpine applied these additional charges, it took actions that

  had the effect of forcing customers to withdraw their shares via re-certification, rather than

  transferring or liquidating their shares.

             46.      First, the Firm included in customer account statements for the month of January

  2019 a notice that it would be closing all retail accounts at some unspecified date in the future.4

             47.      Second, in or about February 2019, the Firm announced, in a notice included with

  customer account statements, that it would not permit customers who had deposited shares by

  physical certificate to free-transfer them out, but would require customers either to liquidate

  those shares or to re-certificate them.

             48.      Then, in or about April 2019, with customer account statements, Alpine

  announced that the Firm would no longer permit customers with free-trading OTC shares to

  liquidate their positions—leaving them with no choice but to re-certificate their securities (or to

  forfeit them to Alpine).

             49.      The $1,500 re-certification fee remains on Alpine’s current Schedule of

  Miscellaneous Account and Service Fees.


  4
      Although, as described below, not all customers received account statements.


                                                            10
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.454 Page 11 of 33




         E.      Alpine announced that it would liquidate customer securities to cover the
                 $5,000 monthly account fee and other fees, and moved customer securities to
                 a proprietary Firm account to cover those debits.

         50.     Beginning in or around January 2019, the Firm included with customer account

  statements a series of notices concerning its plan to close retail accounts, assess the $5,000

  monthly account fee (although it had already begun assessing it), and liquidate customer

  positions to satisfy outstanding debits.

         51.     However, many customers never received these notices, for a variety of reasons of

  which Alpine was well aware, including:

                 a. Alpine sent account statements to its customers on a quarterly basis only

                     (unless there was activity in an account during a given month, in which case

                     Alpine sent a monthly statement for the account).

                 b. Many customers received only electronic (not paper) account statements from

                     Alpine.

                 c. In or around August 2018, in connection with the Firm’s conversion to a new

                     back-office system, Alpine changed customer account numbers. As a result,

                     many customers effectively did not have access to their online account

                     statements because they were unaware of their new account numbers and the

                     requisite login credentials.

         52.     That said, on or about February 28, 2019, Alpine included with customer account

  statements a notice that if the Firm did not receive customers’ “direct instructions to close your

  account by May 1, 2019[,] we will have to liquidate positions to cover all outstanding fees[,]

  including the $5,000 Monthly Account Fee.”

         53.     In a notice dated on or about April 30, 2019, which Alpine included in customer

  account statements for the month of April 2019, the Firm again stated that if it did not receive


                                                    11
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.455 Page 12 of 33




  customers’ direct instructions to close their accounts, Alpine would “liquidate positions to cover

  all outstanding fees including the $5,000 Monthly Account Fee.” This notice extended

  customers’ deadline to close their accounts from May 1, 2019, to June 1, 2019.

            54.   The next month, in a letter dated May 31, 2019, Alpine informed customers that,

  effective June 1, 2019, the Firm “will take action to close all remaining accounts,” and “will

  liquidate enough positions in your account that have an active market to cover open debits.”

            55.   Notably, although this letter was dated May 31, 2019, it was not mailed to

  customers until on or about June 11, 2019—after the effective date set forth in the letter for the

  closing of customer accounts and liquidation of securities. The letter was not emailed to

  customers until on or about June 13, 2019—again, well after the effective date set forth in the

  letter.

            56.   The backdated May 31, 2019 letter was the first time that Alpine had directly

  contacted customers—rather than relying on notices in monthly account statements that many

  customers never received—to inform them that the Firm would be closing all retail accounts,

  assessing a $5,000 monthly account fee, and liquidating customer securities to satisfy

  outstanding debits.

            57.   On or about June 14, 2019, after receiving Alpine’s backdated May 31, 2019,

  letter, Customer A asked, “So if I do nothing, you will charge each account a $5K fee for June,

  and then once the account balance hits $0 or less you will simply write off the shares?” Alpine’s

  response, three days later, was pithy: “Hello – That is correct.”

            58.   In or around June 2019, Alpine moved 207 positions, representing 118 unique

  securities, from customer accounts to a proprietary Firm account (the “Alpine House Account”),




                                                   12
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.456 Page 13 of 33




  to cover outstanding customer debits. The value associated with these securities on or about

  June 30, 2019, was nearly $1 million.

           59.      Alpine made 99 additional journals of securities on or about July 3, 2019,

  involving the same Alpine House Account.

           60.      Alpine did not obtain customer authorization before moving customer positions to

  the Alpine House Account to cover outstanding debits.

           61.      Alpine seized these securities in contravention of the terms of its own Customer

  Agreement, which provided that the Firm could liquidate customer securities to satisfy debts

  related to “reasonable charges…to cover its services and facilities.” The Firm’s 600-fold

  increase from its previous annual account fee was not reasonable or necessary to cover the

  Firm’s “services and facilities.”

           62.      In an undated letter that it emailed to customers on or about July 10, 2019, Alpine

  announced that it would now assess the $5,000 monthly account fee retroactive to November

  2018, on all retail accounts that remain open at Alpine as of July 31, 2019, and for which the

  Firm has a valid mailing address.

           63.      Alpine had already made preparations for these anticipated debits and

  liquidations. Even before the Firm had emailed its July 10 letter, it had retitled the Alpine House

  Account into which it had been journaling customer securities. The Alpine House Account had

  been titled “Alpine Securities Corporation Debit W/O,” but in or around June 2019, the Firm

  retitled it to “Alpine Securities Corporation Liquidate to Cover Cust Debit.”5




  5
    During on-the-record testimony on July 17, 2019, Alpine’s COO, Joseph Walsh, claimed that the Firm would be
  reversing $5,000 debits for customers who have not paid it and returning securities it seized from customer accounts
  to pay those debits. During on-the-record testimony on July 18, 2019, Alpine’s CEO, Christopher Doubek, claimed
  for the first time that Alpine was considering a plan to return cash to customers who paid the fee as a direct response
  to regulatory scrutiny. The Firm has not yet been able to confirm to Enforcement that these representations are true.


                                                            13
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.457 Page 14 of 33




  III.   Alpine attempted to induce customers to surrender marketable securities as
         “worthless,” based on its unreasonable fees.

         64.     In or around late 2018 and early 2019, Alpine attempted to induce customers into

  surrendering their securities as “worthless” by offering to waive or reverse its excessive fees (in

  particular, the $5,000 monthly account fee) for customers who agreed to execute Alpine’s

  Worthless Securities Form. By executing the Form, customers agreed to sell their securities to

  Alpine “at $.01 (one cent) for the entire equity position,” thus allowing Alpine to “become the

  owner of” the securities and “retain any proceeds of future sales [those securities] may realize.”

         65.     Alpine further tried to push customers towards executing the Worthless Securities

  Form by limiting the options available to customers who had deposited shares via certificate to

  move those positions (i.e., by only allowing them to re-certificate their securities, as described

  above). Thus, Alpine effectively presented customers with two options: pay Alpine’s exorbitant

  fees or execute the Firm’s Worthless Securities Form and give their shares to the Firm.

  IV.    Alpine became more aggressive in its approach in or around May 2019, seizing so-
         called “worthless” customer securities without even seeking customer authorization.

         66.     Alpine further escalated its approach in or around May 2019—not just for

  customers with cleared OTC positions, but for all of Alpine’s remaining approximately 1,100

  retail customer accounts.

         67.     In the letter dated May 31, 2019, Alpine announced that “all positions with a

  market value of $1,500.00 or less have been deemed worthless,” and “have been removed” via a

  worthless security “sell transaction.”

         68.     Customers accordingly received no notice of Alpine’s intention to deem and take

  their “worthless” securities positions until after Alpine had already done so.

         69.     Moreover, prior to this seizure, Alpine also never informed customers that it had

  altered its definition of “worthless” from “$400 or less,” to “$1,500 or less.”


                                                   14
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.458 Page 15 of 33




          70.      Customers expressed surprise and concern when they discovered that Alpine had

  deemed their securities “worthless” and taken them. For example, on or about June 5, 2019,

  Customer B wrote to Alpine, “I finally got access to my account again and saw that Alpine had

  unceremoniously liquidate[d] my 1.8 million shares of LOGL as worthless!!!! WTF!!!!!! How

  do you get away with liquidating stock and closing an account without discussing with the client

  any changes to your processes. . . . I did not authorize any of this to be done without my

  permission.”6

          71.      Since on or about March 4, 2019, Alpine has purchased or moved nearly

  $910,000 of purportedly “worthless” customer securities from customer accounts to a proprietary

  Firm account.

          A.       The customer securities that Alpine has transferred to its worthless securities
                   account are not, in fact, “worthless.”

          72.      The nearly $910,000 increase in the value of the Alpine Worthless Securities

  Account is itself evidence that Alpine’s definition of what constituted a “worthless” security bore

  no relation to whether the security was in fact worthless.

          73.      Alpine deemed securities worth $1,500 or less “worthless,” regardless of the

  liquidity or per-share price of each position.

          74.      Many of the “worthless” customer positions that Alpine moved to the Alpine

  Worthless Securities Account had active markets and possessed meaningful value. Alpine’s

  customers expressed this sentiment in emails to the Firm. For example, after Alpine advised him

  that it had closed his account, Customer C responded by email on or about June 18, 2019,




  6
    Notably, Alpine has failed to report this complaint—and many other similar complaints—as the Firm is obligated
  to do pursuant to FINRA Rule 4530.


                                                         15
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.459 Page 16 of 33




  writing, “I had +-$500 in cash and 360M shares of BANI. the stock is worth $36,000. This is not

  worthless to me.”

          75.      Between on or about March 4, 2019 and June 20, 2019, Alpine, through the

  Alpine Worthless Securities Account, purchased over 1,600 unique securities through more than

  3,000 transactions. Of these, 64 “worthless” securities were listed on the NYSE, NASDAQ, or

  AMEX, with an aggregate value of approximately $20,000.7 Indeed, on or about June 11, 2019,

  after receiving an email from Alpine stating that it had deemed his shares worthless, Customer D

  replied, “I disagree with the fact that you sold it for 0 when it is a Nasdaq traded company. You

  should have sold it at market and returned the cash.”

          76.      For more than 700 purchases effected by the Alpine Worthless Securities

  Account, involving more than 600 unique securities, the security had a priced bid (i.e., any non-

  zero active bid) on the date of the purchase, and trade volume in the previous 30 days. Based on

  the market share price listed on Alpine’s account statements, the aggregate value of these “active

  bid” securities was more than $250,000.

          77.      Alpine’s valuation of the “worthless” securities that it purchased from customers

  also exceeded its own $1,500 “worthless” threshold on multiple occasions. For example, Alpine

  executed 14 purchases from customers on or about May 30 and 31, 2019, for a penny a position,

  and subsequently valued the newly-acquired positions at more than $1,500 each.

          78.      In some instances, Alpine purchased customer securities for the Alpine Worthless

  Securities Account on the very same day that it liquidated those same securities for other

  customers. For example, on or about May 30, 2019, Alpine purchased three different customers’

  positions in two “worthless” securities. That same day, Alpine liquidated positions in the same


  7
   During testimony on July 18, 2019, COO Walsh claimed the Firm planned to return to customers those “worthless”
  positions that were exchange-listed. Enforcement is unaware of whether or not Alpine has done so.


                                                        16
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.460 Page 17 of 33




  two securities for customers of Scottsdale. Based on the share price at which Alpine was able to

  liquidate the securities for the Scottsdale customers, the values of the positions of the three

  Alpine customers’ purportedly “worthless” securities were $1,067.14, $1,396.81, and $1,403.78.

  Yet Alpine paid each customer only a penny apiece.

         B.       Alpine effected trades in customers’ “worthless” securities, but neither
                  obtained customer consent nor reported the trades to FINRA, as it was
                  required to do.

         79.      To effect many of these “worthless” securities transfers, Alpine entered sell

  transactions for a value of $0.01 per position on behalf of the respective customer accounts.

         80.      The affected customers did not authorize these transactions.

         81.      In fact, many customers never even had notice of Alpine’s $5,000 monthly

  account fee, the Firm’s plan to close retail accounts, Alpine’s definition of “worthless,” or even

  that the Firm was acquiring so-called “worthless” customer securities for its own account, until

  in or around the middle of June 2019, when the Firm belatedly mailed its backdated May 31,

  2019 letter to customers.

         82.      Alpine did not report a majority of the sell transactions for the “worthless”

  securities that it had “purchased” for the Alpine Worthless Securities Account as it should have.

  Alpine’s failure to do so obscured its misconduct from FINRA, which would have been alerted

  to the fact that tradeable securities were being sold at prices significantly lower than actual

  market value.

  V.     Alpine seized customer securities as “abandoned” and moved those securities to
         Firm accounts, even though the securities had not been abandoned by those
         customers.

         83.      Alpine’s backdated May 31, 2019, letter notified retail customers that, effective

  June 1, 2019, after “liquidat[ing] enough positions in your account that have an active market to




                                                   17
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.461 Page 18 of 33




  cover any open debits,” the Firm would move “[a]ll remaining positions” to “an Alpine

  Customer Abandoned Securities Account pending escheatment to the appropriate state.”

          84.      In or around June 2019, after Alpine had moved customer securities to the Alpine

  House Account to cover the $5,000 monthly account fee, the Firm also moved securities that

  remained in customer accounts into other Firm accounts, deeming them “abandoned.”8

          85.      On or about June 25, 2019, Alpine set up an automated reply that it sent to all

  customers who emailed the Firm that day. The automated reply informed customers: “[A]ll

  Alpine Securities Accounts which had positions or balances and were not transferred per

  customer request have been deemed ‘abandoned’. All assets in your accounts have been

  submitted for processing to your state of residence for Unclaimed Property/Escheatment. Please

  contact your state for instructions on how to reclaim your assets.”

          86.      Among those who received the automated reply was Customer E, a widow who

  emailed Alpine on or about June 12, 2019, to claim the assets in the account of her late husband,

  who had passed away in or around March 2019. Alpine initially responded that her late

  husband’s shares were “worthless,” but then informed her that it was mistaken. Alpine later

  stated, “We are still currently review [sic] the statements from the account and will let us [sic]

  you know what is discovered.”

          87.      Customer E emailed Alpine on or about June 20, 21, and 24, 2019, to ask if the

  Firm had any updates for her, and to instruct the Firm to transfer the shares in her late husband’s

  account to the transfer agent. Alpine did not respond to any of those emails. When Customer E

  again emailed Alpine on or about June 25, 2019, noting that she had not received “any responses

  from [Alpine] in the past few days,” Alpine sent her an automatic reply that day, informing her


  8
    During testimony on July 17, 2019, COO Walsh claimed that the Firm had reversed these transfers and returned
  the securities to customer accounts. Enforcement is unaware of whether or not Alpine has done so.


                                                         18
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.462 Page 19 of 33




  that “[a]ll assets” in her late husband’s account had been “submitted for processing to your state

  of residence for Unclaimed Property/Escheatment.”

         88.     Over the course of June 2019, many customers made clear to Alpine that they had

  not, in fact, abandoned their securities, and that the Firm had seized their securities before ever

  giving notice that it would do so. For example:

                 a. On or about June 21, 2019, Customer F contacted the Firm by email and

                     wrote, “I did not receive the [backdated May 31, 2019 letter] prior to June 1. I

                     did not abandon the account and the value was substantial.”

                 b. On or about June 24, 2019, Customer G instructed Alpine to transfer his

                     securities, valued at approximately $70,000, to another broker-dealer. In

                     response, Alpine informed him by email that day that his “account is closed

                     and holds no cash or security value. No further action is required.” Then,

                     later that day, Alpine informed Customer B that it had placed his entire

                     position into the Firm’s “Abandoned Securities account.”

                 c. On or about June 24, 2019, Customer H emailed Alpine to ask, “Where is my

                     stock position . . .? The current value is over US $10,000.00. . . . I did not

                     owe any money to Alpine before you closed my position. I need clarification

                     of where funds or capital or stocks are immediately.” Two hours later, Alpine

                     replied with boilerplate language that quoted from its backdated May 31, 2019

                     letter—including the portion of the letter in which Alpine stated that after

                     liquidating positions to cover open debits, the Firm would move “[a]ll

                     remaining positions” to “an Alpine Customer Abandoned Securities

                     Account.”




                                                   19
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.463 Page 20 of 33




                 d. On or about June 19, 2019, Customer I wrote to the Firm, “Please note I have

                     requested numerous times for Alpine to return all of my certificates. And per

                     this email thread, advised that my shares were not to be considered worthless

                     or abandoned. Please accept this as my final attempt to get your firm to return

                     my certificates prior to proceeding with the necessary legal options that I am

                     afforded.”

  VI.    Alpine has cut off most lines of communication with customers, leaving them with
         little to no information or recourse.

         89.     When Alpine announced in early 2019 that it was exiting the retail business, the

  Firm directed customers to submit their questions and requests to a generic Alpine email address:

  houseaccounts@alpine-securities.com (the “House Accounts Email Address”).

         90.     At some point prior to May 17, 2019, Alpine placed a sign on its door indicating

  that “Alpine Securities is closing all retail accounts. There are no representatives at this

  location.” The sign further instructed customers to direct all inquiries to the same House

  Accounts Email Address.

         91.     All of the Alpine representatives who took customer orders and answered

  customer phone calls, and who were employed at Alpine before the Firm introduced the $5,000

  monthly account fee, have since left the Firm.

         92.     Alpine’s responses to customer emails sent to the House Accounts Email Address

  have been sporadic, untimely, and/or non-responsive.

         93.     Many Alpine customers have been unable to access their account information

  electronically. As a result, customers have encountered difficulties obtaining information about

  the current status of their accounts, as well as the transactions that Alpine has effected without

  their authorization. For example:



                                                   20
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.464 Page 21 of 33




              a. On or about June 14, 2019, Customer J emailed the House Accounts Email

                   Address, writing, “I have tried contacting your firm by both phone and email,

                   in which I’ve received ZERO response. Further more [sic] I cannot acces

                   [sic] any online statements, as your system and/or site has continually been

                   down or not accessible in any manner. I have held an active and current

                   account with Alpine Securities since 2015, in which I have traded upon

                   several times. As my previous emails and calls have stated (in which I have

                   recorded) I am seeking my login credentials or access to my account, so that I

                   may access statements and or information. But I have been ignored now for

                   several month[s]. . . . I have not been notified of any changes or fees

                   associated with this account since the time of opening.”

              b.   On or about June 17, 2019, Customer K wrote to the House Accounts Email

                   Address, “I need someone to call me immediately I have no access to the

                   account online nor a statements. No answer when I call. I would like a [sic]

                   email copy of my statements going back to January 2019 to see what fees

                   were assessed so I can reconciliation [sic] for myself. . . . I have not been

                   contacted in well over 6 months.” Not having received a response from

                   Alpine, Customer K again contacted the House Accounts Email Address,

                   writing, “I’m still waiting for a resolution. Please answer my questions . . . .”

              c. On or about June 17, 2019, Customer L wrote to the House Accounts Email

                   Address, “[W]hy are there no longer statements available online for me to

                   look at? As of last Friday there were statements available for viewing—today




                                                 21
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.465 Page 22 of 33




                     they [sic] are none. I can’t even trace back when you decided to start charging

                     this exorbitant fee on my account. This feels like extortion.”

         94.     By erecting barriers to customers’ access to information and to their lines of

  communication with Alpine, the Firm has made it ever more difficult for customers to: (1)

  understand the actions that Alpine has taken since in or around the middle of 2018 that have

  affected the value of their accounts; and (2) attempt to halt or reverse Alpine’s conversion of

  customer assets.

  VII.   Since March 2019, Alpine has been dissipating Firm assets through sham payments
         to affiliates.

         A.      Alpine’s made sham payments under a loan agreement with Alpine Holding.

         95.     On February 6, 2019, Alpine filed a financial notification requesting FINRA’s

  approval to withdraw $1,393,119 in equity capital.

         96.     In response, FINRA made inquiries about this request.

         97.     On February 20, 2019, Alpine inquired about when FINRA would provide a

  response on the Firm’s request to withdraw capital.

         98.     Also on February 20, 2019, while Alpine’s request for approval was pending,

  Alpine amended its existing lending arrangement with Alpine Holding by entering into a Third

  Amended and Restated Senior Loan Agreement for Daily Liquidity Advances (“Third Amended

  Loan Agreement”).

         99.     The Third Amended Loan Agreement contained commercially unreasonable

  terms. Under the Third Amended Loan Agreement, Alpine Holding agreed to provide Alpine

  with a line of credit in the same amount it had provided under Alpine’s previous loan agreement,

  $5 million. Under its previous loan agreement, Alpine paid a monthly fee of $75,000, an annual

  fee of $500,000, and annual interest of 36%. However, under the Third Amended Loan


                                                  22
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.466 Page 23 of 33




  Agreement, Alpine agreed to pay a dramatically higher monthly fee of $400,000 for this line of

  credit and annual interest of 120% on the amounts borrowed.9

           100.   In other words, under the Third Amended Loan Agreement, Alpine agreed to pay

  $4.8 million dollars annually for the right to borrow up to $5 million (at an annual interest rate of

  120%).

           101.   From March 1, 2019 to the present, Alpine has paid $400,000 on or around the

  first of every month to the Alpine Holding, for a total payment to date of $2 million. Alpine has

  also made over $200,000 in interest payments to Alpine Holding under the Third Amended Loan

  Agreement.

           102.   Each of these payments exceeded 10% of Alpine’s excess net capital.

  Alpine did not seek FINRA’s approval, and FINRA did not provide its approval, for any of these

  payments to Alpine Holding.

           B.     Alpine made sham payments to SCAP for “Common Area Maintenance”
                  charges.

           103.   On March 13, 2019, Alpine filed a financial notification requesting FINRA’s

  approval to withdraw $300,000 in equity capital.

           104.   FINRA responded with inquiries about this request.

           105.   On March 20 and March 21, 2019, Alpine inquired about when FINRA would

  provide a response to the Firm’s request to withdraw capital and claimed that Alpine’s parent,

  SCA Clearing LLC, had been adversely affected by the length of time it was taking FINRA to

  review the request.




  9
    The Third Amended Loan Agreement was also terminable immediately by Alpine Holding—but not Alpine—in
  the event it “deem[ed] itself insecure.”


                                                     23
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.467 Page 24 of 33




          106.     On or about March 21, 2019, as Alpine’s request to withdraw $300,000 in

  additional equity capital was pending, SCAP issued an invoice to Alpine in the amount of

  $610,372.98 in purported “common area maintenance charges” (the “Affiliate Invoice”).

          107.     The Affiliate Invoice was not accompanied by any supporting documentation or

  line-item explanations, stating only “CAMs 2018 Expense Not Billed Management Fees,

  Partnership Tax, Depreciation Expense, and Interest Expense for 2018.”

          108.     The Firm paid the Affiliate Invoice on April 3, 2019.

          109.     This payment exceeded 10% of Alpine’s excess net capital.

          110.     Alpine did not seek FINRA’s approval, and FINRA did not provide its approval,

  for this payment. In total, Alpine and its affiliates looted over $2.8 million from the Firm

  through these affiliate payments.10

          111.     These disguised capital withdrawals commenced while Alpine was effecting

  approximately $1.9 million in other capital withdrawals, in a series of six withdrawals from

  February 2019 through June 2019, for which the Firm either obtained FINRA approval or did not

  seek approval because the withdrawn amounts constituted less than 10% of excess net capital in

  a rolling 35-day period.

                                         FIRST CAUSE OF ACTION
                                                Conversion
                                        (FINRA Rules 2150 and 2010)

          112.     The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

          113.     FINRA Rule 2150 prohibits members or persons associated with a member firm

  from making improper use of a customer’s securities or funds.


  10
    The Firm was taking these unapproved capital withdrawals in addition to approximately $1.9 million in other
  approved capital withdrawals.


                                                         24
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.468 Page 25 of 33




         114.      FINRA Rule 2010 requires that members and associated persons, in the conduct

  of their business, “observe high standards of commercial honor and just and equitable principles

  of trade.”

         115.      A violation of FINRA Rule 2150 constitutes a violation of FINRA Rule 2010.

         116.      Conversion is an independent and distinct violation of FINRA Rule 2010.

         117.      Conversion generally is an intentional and unauthorized taking of and/or exercise

  of ownership over property by one who neither owns the property nor is entitled to possess it.

         118.      From in or around October 2018 to July 2019, Alpine converted customer funds

  and securities ostensibly to pay Alpine’s exorbitant fees, including the $5,000 monthly account

  fee. Alpine took these actions intentionally and without customer authorization.

         119.      Moreover, from approximately March 2019 to July 2019, Alpine converted

  customer securities by misappropriating every customer position valued at $1,500 or less on the

  grounds that such securities were “worthless.” Alpine took these positions intentionally and

  without customer authorization.

         120.      Finally, Alpine converted customer securities from in or around June 2019 to July

  2019 by deeming those securities “abandoned,” and moving them into the Firm abandoned

  securities accounts. Alpine moved these positions intentionally and without customer

  authorization.

         121.      Alpine was not entitled to any of the customer funds or securities over which it

  took ownership.

         122.      Alpine took customer funds and securities with the intent of depriving customers

  of their account assets.

         123.      As a result of Alpine’s conduct, customers were deprived of their account assets.




                                                   25
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.469 Page 26 of 33




          124.   By virtue of the foregoing conduct, Alpine committed conversion in violation of

  FINRA Rules 2150 and 2010, both by virtue of its violation of Rule 2150 and independently.

                                 SECOND CAUSE OF ACTION
                                    Misuse of Customer Assets
                                  (FINRA Rules 2150 and 2010)

          125.   The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

          126.   FINRA Rule 2150 prohibits members or persons associated with a member firm

  from making improper use of a customer’s securities or funds.

          127.   A violation of FINRA Rule 2150 constitutes a violation of FINRA Rule 2010.

          128.   Misuse of customer assets is an independent and distinct violation of FINRA Rule

  2010.

          129.   By taking customer funds and securities in the manners already described, Alpine

  used them for purposes not directed by the customers and also commingled them with non-

  customer funds and securities. This was an improper use of customer funds and securities.

          130.   By virtue of the foregoing conduct, Alpine misused customer assets in violation

  of FINRA Rules 2150 and 2010, both by virtue of its violation of Rule 2150 and independently.

                                   THIRD CAUSE OF ACTION
                                     Unauthorized Trading
                                       (FINRA Rule 2010)

          131.   The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

          132.   Unauthorized trading is the execution of a securities transaction in a customer’s

  account without first obtaining the customer’s authorization or consent.

          133.   Unauthorized trading is a violation of FINRA Rule 2010.




                                                  26
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.470 Page 27 of 33




         134.     From in or about early 2019 to July 2019, Alpine moved customer securities from

  customer accounts to the Firm’s proprietary account to cover outstanding debits resulting from

  excessive fees, including the $5,000 monthly account fee. The customers did not authorize those

  transactions.

         135.     From approximately March 2019 to July 2019, Alpine sold hundreds customer

  positions to itself for a penny per position. The customers did not authorize those transactions.

         136.     From approximately June 2019 to July 2019, Alpine moved customer securities to

  Alpine’s abandoned securities accounts. The customers did not authorize those transactions.

         137.     By virtue of the foregoing conduct, Alpine committed unauthorized trading in

  violation of FINRA Rule 2010.

                                   FOURTH CAUSE OF ACTION
                                   Unfair Prices and Commissions
                                    (FINRA Rules 2121 and 2010)

         138.     The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

         139.     FINRA Rule 2121 requires a member that buys for its own account from its

  customer to “buy or sell at a price which is fair, taking into consideration all relevant

  circumstances, including market conditions with respect to such security at the time of the

  transaction, the expense involved, and the fact that [the member] is entitled to a profit.”

         140.     In addition to requiring that a member buy or sell from its customer at a price that

  is “fair,” FINRA Rule 2121 also requires that if a member “acts as agent for his customer in any

  such transaction, he shall not charge his customer more than a fair commission or service charge,

  taking into consideration all relevant circumstances[.]”

         141.     A violation of FINRA Rule 2121 constitutes a violation of FINRA Rule 2010.




                                                   27
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.471 Page 28 of 33




         142.    Supplementary Material .01 to FINRA Rule 2121 provides that it is a violation of

  FINRA Rules 2121 and 2010 “for a member to enter into any transaction with a customer in any

  security at any price not reasonably related to the current market price of the security.”

         143.    Supplementary Material .01 to FINRA Rule 2121 describes a long-standing “5%

  Policy” that sets a guideline of 5% for determining whether a mark-up, mark-down, or

  commission is “unfair or unreasonable.” Supplementary Material .01 also informs members that

  this “5% Policy” is a guide, but that mark-ups, mark-downs, or commissions “of 5% or even less

  may be considered unfair or unreasonable.” Moreover, “a Member may not justify mark-ups [or

  mark-downs or commissions] on the basis of expenses which are excessive.”

         144.    From approximately March 2019 to July 2019, Alpine sold hundreds of customer

  positions to itself for a penny per position. That price was unfair, and not reasonably related to

  the current market prices of the securities.

         145.    The 2.5% Market Making/Execution Fee that Alpine charged customers resulted,

  when combined with other charges as described above, in unfair prices and commissions well in

  excess of 5% and was not warranted by the circumstances.

         146.    By virtue of the foregoing conduct, Alpine charged unfair prices and commissions

  in violation of FINRA Rules 2121 and 2010.

                                   FIFTH CAUSE OF ACTION
                               Unreasonable and Discriminatory Fees
                                  (FINRA Rules 2122 and 2010)

         147.    The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

         148.    FINRA Rule 2122 requires that “[c]harges, if any, for services performed,

  including . . . miscellaneous services such as . . . exchange or transfer of securities; appraisals,




                                                    28
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.472 Page 29 of 33




  safe-keeping or custody of securities, and other services shall be reasonable and not unfairly

  discriminatory among customers.”

         149.     A violation of FINRA Rule 2122 constitutes a violation of FINRA Rule 2010.

         150.     The $5,000 monthly fee that Alpine charged to customers, simply for having an

  account at the Firm, was unreasonable. The fee was not necessary to cover any services

  provided by the Firm.

         151.     In addition, Alpine assessed the $5,000 monthly account fee inconsistently by

  waiving or reversing the fee for certain customers, simply because those customers complained

  or had more profitable accounts. The fee is therefore unfairly discriminatory among customers.

         152.     The Illiquidity and Volatility fee that Alpine charged customers was

  unreasonable.

         153.     Finally, the $1,500 fee that Alpine charged for DTC certificate withdrawals was

  unreasonable.

         154.     By virtue of the foregoing conduct, Alpine assessed unreasonable and

  discriminatory fees in violation of FINRA Rules 2122 and 2010.

                                    SIXTH CAUSE OF ACTION
                                 Unauthorized Capital Withdrawals
                                  (FINRA Rules 4110(c) and 2010)

         155.     The Department of Enforcement realleges and incorporates by reference all

  preceding paragraphs.

         156.     FINRA Rule 4110(c)(2) provides: “A carrying or clearing member shall not,

  without the prior written approval of FINRA, withdraw capital, pay a dividend or effect a similar

  distribution that would reduce such member’s equity, or make any unsecured advance or loan to

  a stockholder, partner, sole proprietor, employee or affiliate, where such withdrawals, payments,




                                                  29
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.473 Page 30 of 33




  reductions, advances or loans in the aggregate, in any 35 rolling calendar day period, on a net

  basis, exceeds 10% of its excess net capital.”

         157.    A violation of FINRA Rule 4110 constitutes a violation of FINRA Rule 2010.

         158.    On March 1, 2019, Alpine paid $400,000 to Alpine Holding, after amending its

  loan agreement, in the connection with the Third Amended Loan Agreement.

         159.    On April 3, 2019, Respondent paid $610,372.98 to SCAP pursuant to the Affiliate

  Invoice.

         160.    Each of these payments to affiliates (the “March Payments”) exceeded 10% of the

  Firm’s excess net capital.

         161.    On April 1, 2019, Alpine paid $400,000 to Alpine Holding pursuant to the Third

  Amended Loan Agreement. On April 11, 2019, Alpine also paid interest of $136,666.67 to

  Alpine Holding under the Third Amended Loan Agreement (together with the $400,000

  payment, the “April Payment”). These payments to an affiliate exceeded 10% of the Firm’s

  excess net capital.

         162.    On May 2, 2019, Alpine paid $400,000 to Alpine Holding pursuant to the Third

  Amended Loan Agreement. On May 10, 2019, Alpine also paid interest of $75,333.33 to Alpine

  Holding under the Third Amended Loan Agreement (together with the $400,000 payment, the

  “May Payment”). These payments to an affiliate exceeded 10% of the Firm’s excess net capital.

         163.    On June 3, 2019, Alpine paid $400,000 to the Alpine Holding pursuant to the

  Third Amended Loan Agreement (the “June Payment”). This $400,000 payment to an affiliate

  exceeded 10% of the Firm’s excess net capital.




                                                   30
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.474 Page 31 of 33




            164.   On or around July 1, 2019, Alpine paid $400,000 to Alpine Holding pursuant to

  the Third Amended Loan Agreement (the “July Payment”). This $400,000 payment to an

  affiliate exceeded 10% of the Firm’s excess net capital.

            165.   The Firm did not obtain FINRA’s approval for the March, April, May, June, or

  July Payments.

            166.   The purpose of the March, April, May, June, and July Payments was to withdraw

  capital without FINRA’s approval, as part of a coordinated effort to dissipate Firm assets. In

  total, through these payments, Alpine withdrew over $2.8 million from the Firm in a four-month

  period.

            167.   By virtue of the foregoing conduct, Alpine effected unapproved capital

  withdrawals in violation of FINRA Rules 4110(c)(2) and 2010.

                                        RELIEF REQUESTED

  WHEREFORE, the Department of Enforcement respectfully requests that the Panel:

            A.     make findings of fact and conclusions of law that Respondent committed the

                   violations charged and alleged herein;

            B.     order that one or more of the sanctions provided under FINRA Rule 8310(a) be

                   imposed, including that Respondent be required to disgorge fully any and all ill-

                   gotten gains and/or make full and complete restitution, together with interest;

            C.     order that Respondent bears such costs of proceeding as are deemed fair and

                   appropriate under the circumstances in accordance with FINRA Rule 8330; and

            D.     impose a permanent cease and desist order.




                                                    31
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.475 Page 32 of 33




   FINRA DEPARTMENT OF ENFORCEMENT


   Date: Augusta, 2019
                                           Heather Freibu r, Senior r ounsel
                                           FINRA Depart nt of Enforcement
                                           4600 S. Syracuse Street, Suite 1400
                                           Denver, CO 80237
                                           Phone: (303) 446-3111
                                           E-mail: Heather.Freiburger@finra.org

                                           Douglas Ramsey, Senior Director
                                           FINRA Department of Enforcement
                                           300 South Grand Avenue, Suite 1600
                                           Los Angeles, CA 90071
                                           Phone: (213) 613-2616
                                           E-mail: Douglas.Ramsey@finra.org

                                           Christopher Perrin, Chief Counsel
                                           FINRA Department of Enforcement
                                           100 Pine Street, Suite 1800
                                           San Francisco, CA 94111
                                           Phone: (415) 217-1121
                                           E-mail: Christopher.Perrin@finra.org

                                           Amanda Fein, Counsel
                                           Pearline M. Hong, Counsel
                                           Kevin Hartzell, Director
                                           Lisa M. Colone, Chief Counsel
                                           Christopher J. Kelly, Senior Vice President
                                           FINRA Department of Enforcement
                                           581 Main Street, Suite 710
                                           Woodbridge, NJ 07095
                                           Phone: (732) 596-2079 (Fein)
                                           Phone: (732) 596-3569 (Hong)
                                           Phone: (732) 596-2048 (Hartzell)
                                           Phone: (732) 596-2078 (Colone)
                                           Phone: (732) 596-2082 (Kelly)
                                           E-mail: Amanda.Fein@finra.org
                                           E-mail: Pearline.Hong@finra.org
                                           E-mail: Kevin.Hartzell@finra.org
                                           E-mail: Lisa.Colone@finra.org
                                           E-mail: Christopher.Kelly®finra.org




                                      32
Case 2:20-cv-00794-DBB-DBP Document 27-1 Filed 12/16/20 PageID.476 Page 33 of 33




                                            Daniel Hibshoosh, Director
                                            Christina L. Stanland, Director
                                            Gina M. Petrocelli, Chief Counsel
                                            FINRA Department of Enforcement
                                            One World Financial Center
                                            200 Liberty Street
                                            New York, NY 10281
                                            Phone: (212) 416-0681 (Hibshoosh)
                                            Phone: (646) 315-8617 (Stanland)
                                            Phone: (646) 315-7310 (Petrocelli)
                                            Email: Daniel.Hibshoosh@finra.org
                                            Email: Christina.Stanland@finra.org
                                            Email: Gina.Petrocelli@finra.org




                                       33
